Case 1:18-cv-00681-RJL Document 128-9 Filed 01/22/20 Page 1 of 6




                 EXHIBIT 8
         Case 1:18-cv-00681-RJL Document 128-9 Filed 01/22/20 Page 2 of 6



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                        Case No. 1:18-cv-00681-RJL
                                                                   Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.


     DEFENDANT EDWARD BUTOWSKY’S RESPONSES TO PLAINTIFF’S SECOND
                      REQUESTS FOR ADMISSIONS
                 FROM DEFENDANT EDWARD BUTOWSKY


                                   PRELIMINARY STATEMENT

Defendant Edward Butowsky (“Defendant” or “Butowsky”) has not, at this time, fully completed his

discovery and investigation in this action. All information contained herein is based solely upon such

information and evidence as is presently available and known to Defendant upon information and belief at

this time. Further discovery, investigation, research and analysis may supply additional facts, and

meaning to currently known information. Defendant reserves the right to amend any and all responses

herein as additional facts are ascertained, legal research is completed, and analysis is undertaken. The

responses herein are made in a good faith effort to supply as much information as is presently known to

Defendant.


                                       GENERAL OBJECTIONS


        1. Defendant objects to the requests that impose or seek to impose any requirement or discovery

obligation greater than or different from those under the Federal Rules of Civil Procedure and the

applicable Local Rules and Orders of the Court.
         Case 1:18-cv-00681-RJL Document 128-9 Filed 01/22/20 Page 3 of 6



        2. Defendant objects to the requests to the extent they seek disclosure of information protected

under the attorney-client privilege, deliberative process privilege, attorney work product doctrine, or any

other applicable privilege or immunity. Should any such disclosure by Defendant occur, it is inadvertent

and shall not constitute a waiver of any privilege or immunity. Subject to and without waiving the

foregoing objections, Defendant provides the following responses.


        3. Defendant objects that certain of the Requests are duplicative of requests that have been made

in the context of communication between counsel and responses to interrogatories and that opposing

counsel knows the answers to the requests because the information has been provided to opposing counsel

explicitly denying the Requests.


RFA 58: Admit that You do not know why Seth Rich was killed.

RESPONSE: Admitted.

RFA 59: Admit that You do not know whether Seth Rich’s murder was related to the transmittal of
the DNC Emails to Wikileaks.

RESPONSE: Admitted.

RFA 60: Admit that You have not provided to the Washington, D.C., Metropolitan Police
Department any evidence relating to the murder of Seth Rich.

RESPONSE: Admitted.

RFA 61: Admit that You have Stated to at least one other person that Aaron Rich was involved in
downloading the DNC Emails.

RESPONSE: Admitted.

RFA 62: Admit that You have Stated to at least one other person that Aaron Rich was involved in
transmitting the DNC Emails to WikiLeaks.

RESPONSE: Admitted.

RFA 63: Admit that You have Stated to at least one other person that Aaron Rich received money
from WikiLeaks in exchange for DNC Emails.

RESPONSE: Admitted.

RFA 64: Admit that Seymour Hersh did not make any Statements to you about Aaron Rich.
        Case 1:18-cv-00681-RJL Document 128-9 Filed 01/22/20 Page 4 of 6




RESPONSE: Admitted.

RFA 67: Admit that Joel Rich never Stated to You that Aaron Rich was involved in downloading the
DNC Emails.

RESPONSE: Admitted that Joel Rich did not explicitly mention the name Aaron Rich, but said, “I
know what my boys did.”

RFA 68: Admit that Joel Rich never Stated to You that Aaron Rich was involved in transmitting the
DNC Emails to Wikileaks.

RESPONSE: Admitted that Joel Rich did not explicitly mention the name Aaron Rich, but said, “I
know what my boys did.”

RFA 69: Admit that You do not know whether Aaron Rich was involved in downloading the DNC
Emails.

RESPONSE: Denied.

RFA 70: Admit that You do not know whether Aaron Rich was involved in transmitting the DNC
Emails to Wikileaks.

RESPONSE: Denied.

RFA 71: Admit that You do not know whether Aaron Rich received money from Wikileaks in
exchange for the DNC Emails.

RESPONSE: Denied.

RFA 72: Admit that You do not know whether Aaron Rich has been interviewed by law enforcement
in connection with Seth Rich’s murder.

RESPONSE: Denied.

RFA 73: Admit that You do not know whether the Federal Bureau of Investigation examined Seth
Rich’s laptop.

RESPONSE: Denied.

RFA 74: Admit that You do not know when the Federal Bureau of Investigation examined Seth Rich
laptop.

RESPONSE: Admitted that Mr. Butowsky does not know the precise date the Federal Bureau of
Investigtion examined Seth Rich’s laptop.
        Case 1:18-cv-00681-RJL Document 128-9 Filed 01/22/20 Page 5 of 6



RFA 76: Admit that You have paid money to Matt Couch.

RESPONSE: Admitted.

RFA 77: Admit that You have paid money to Shadowbox.

RESPONSE: Admitted.

RFA 78: Admit that You have paid money to Manuel Chavez (a/k/a Defango)

RESPONSE: Admitted.

RFA 79: Admit that you have sent or received messages about Seth Rich or Aaron Rich via the
email address ed@chapwoodinvestments.com.

RESPONSE: Denied.


Dated: New York, New York
       January 22, 2020
                                                     QUAINTON LAW, PLLC
                                                     /s/ Eden Quainton___________________
                                                     EDEN P. QUAINTON, ESQ.
                                                     1001 Avenue of the Americas, 11th Floor
                                                     New York, New York 10018
                                                     Telephone: (212) 813-8389
                                                     E-mail: equainton@gmail.com
                                                     Attorneys for Defendant Edward Butowsky
        Case 1:18-cv-00681-RJL Document 128-9 Filed 01/22/20 Page 6 of 6



                               CERTIFICATE OF SERVICE

      I hereby certify that on January 22 2020, a copy of the foregoing was served by
agreement by electronic mail on the foregoing:

Joshua Riley
Meryl C. Governski
BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005 ljriley@bsfllp.com
mgovernski@bsflip.com

Micahel J. Gottlieb
WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.
Washington, D.C. 20006
mgottlieb@willkie.com



                                                    QUAINTON LAW, PLLC
                                                    /s/ Eden Quainton___________________
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 813-8389
                                                    E-mail: equainton@gmail.com
                                                   Attorneys for Defendant Edward Butowsky




                                               1
